It cannot be successfully contended that the ordinances in question, so far as they authorize collection of garbage from "public eating places," to the exclusion of other commercial establishments, are not discriminatory and unreasonable. The general rule undoubtedly is that "The exercise of municipal powers must be such as to operate with substantial equality and uniformity on all persons and classes similarly situated, and hence municipal ordinances and regulations that are unfair, partial, and discriminatory as between persons so situated are invalid": 43 C. J. section 231, p. 232. Applying this test to the present case, the invalidity of the ordinances is clear. Appellants, taxpayers of the City, are forced to remove their own garbage while the City *Page 607 
provides a disposal service for restaurants and hotels having a similar type of garbage in greater amount. Appellants concede that the City could refuse to collect garbage from all
commercial establishments, but correctly assert that once it assumes such responsibility it may not discriminate against establishments similarly situated.
The majority of the Court uphold the exception to restaurants as a reasonable classification based on considerations of public health. The evidence presented does not establish that the disposition of restaurant garbage is of greater importance in maintaining proper sanitary standards than is the removal of garbage from businesses of the type operated by appellants. In the absence of proof of such fact, the ordinances are discriminatory. If the City, as may be conceded, was not financially able to collect all garbage, it might have set a uniform maximum limitation on the amount to be collected. SeeAnderson v. Philadelphia, 348 Pa. 583. But it could not, without offending the constitutional prohibition against unreasonable classification, enact the present ordinances providing for collection from restaurants alone among commercial establishments.
Accordingly, the court below was in error in dismissing appellants' petition, and its order should be reversed.